internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-109615-01 cc ita b3 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer issue whether amounts incurred by taxpayer for garments linens shop towels continuous roll towels and mops having useful lives of months or less may be deducted currently under sec_162 of the internal_revenue_code or must such amounts be capitalized under sec_263 conclusion amounts incurred by taxpayer for garments linens shop towels continuous roll towels and mops having useful lives of months or less may be deducted currently under sec_162 in accordance with revrul_69_81 1969_1_cb_137 and revrul_78_382 1978_2_cb_111 facts taxpayer is a group of affiliated corporations that computes its income for federal_income_tax purposes using an accrual_method of accounting and a fiscal tax_year taxpayer is engaged in business as an industrial laundry this business consists in part of leasing and cleaning many products including garments linens shop towels continuous roll towels and mops the rental items tam-109615-01 most customers lease rather than buy the items that taxpayer picks up cleans and delivers back to the customer taxpayer manufactures some of its standard garments however these garments represent less than one half of the total company needs the remaining items are purchased by taxpayer from outside vendors taxpayer maintains a supply of rental items on hand to replace worn or damaged items replacement of such items is a constant and continuous process taxpayer also keeps a supply of rental items on hand for new customers taxpayer places these items into service only as they are needed once new rental items are placed into service taxpayer can not track individual items only for purposes of this request for technical_advice and the years at issue herein the taxpayer and revenue_agent have agreed that the rental items have useful lives of months or less for financial_accounting purposes taxpayer pools the rental items placed into service each month and amortizes the cost of the pool over time based on the type of product in each pool the amortization periods for financial_accounting purposes are as follows inventory type garments linens shop towels continuous roll towels mops book period month sec_12 months month sec_12 month sec_12 months this method_of_accounting conforms with generally_accepted_accounting_principles and is used by taxpayer for its published financial statements its annual report and its reports to the securities_and_exchange_commission taxpayer indicates that this method is used for financial_accounting purposes because it eliminates short- term fluctuations in merchandise expense thereby resulting in more predictable financial results taxpayer explains that this predictability is important to a public corporation that reports earnings on a quarterly basis for federal_income_tax purposes taxpayer deducts the costs of the rental items as business_expenses during the taxable_year that the rental items are placed_in_service taxpayer has followed this method_of_accounting for tax purposes for at least years according to the taxpayer this method_of_accounting for federal_income_tax purposes is consistent with or more conservative than industry practice law and analysis the issue in this case is whether amounts incurred by taxpayer for rental items having useful lives of months or less may be deducted under sec_162 or whether such amounts must be capitalized under sec_263 taxpayer asserts that in accordance with revrul_69_81 1969_1_cb_137 and revrul_78_382 1978_2_cb_111 these tam-109615-01 amounts may be deducted as the rental items are placed_in_service in contrast the revenue_agent argues that the amounts at issue should be capitalized under sec_263 because they provide benefits extending substantially beyond the close of the taxable_year and because capitalization is necessary to clearly reflect taxpayer's income for the reasons described below we believe the amounts at issue in this case may be deducted in accordance with revrul_69_81 and revrul_78_382 i capitalization sec_162 and sec_1_162-1 of the income_tax regulations allow a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business among the items included in business_expenses are supplies used in the taxpayer’s trade_or_business see sec_1_162-1 sec_1_162-3 provides that taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such materials_and_supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year if a taxpayer carries incidental materials or supplies on hand for which no record of consumption is kept or of which physical inventories at the beginning and end of the year are not taken it will be permissible for the taxpayer to include in his expenses and to deduct from gross_income the total cost of such supplies and materials as were purchased during the taxable_year for which the return is made provided the taxable_income is clearly reflected by this method nevertheless sec_263 prohibits deductions for capital expenditures sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate see also sec_1 -1 a sec_1_263_a_-2 provides that capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year in revrul_69_81 1969_1_cb_137 the internal_revenue_service specifically addressed the treatment of expenses_incurred by an industrial laundry engaged in the rental service of shop towels garments gloves linens and business shirts having a useful_life to the taxpayer of one year or less the taxpayer maintained a supply of these items and put them in service only as actually needed in their business the taxpayer who used the accrual_method of accounting charged the costs of the rental items to expense when the items were placed_in_service based on these facts the tam-109615-01 service concluded that the taxpayer’s treatment of these items was an acceptable method_of_accounting for federal_income_tax purposes in revrul_78_382 1978_2_cb_111 the service examined whether sec_1_162-3 applied to require a cash_method taxpayer to defer its deduction for amounts paid to purchase rental uniforms until the taxable_year the uniforms were placed_in_service the taxpayer was a corporation engaged in the business of supplying servicing laundering and repairing uniforms for industrial and commercial establishments on a rental contract basis the useful_life of the uniforms varied but most uniforms did not remain in use for months the service explained that the purpose of sec_1_162-3 was to prevent the current deduction upon acquisition of or payment for materials_and_supplies that are not held_for_sale and are therefore not inventoriable the service further reasoned that this regulation provides no indication that a taxpayer using one method_of_accounting should be treated differently from a taxpayer using another method_of_accounting thus the service concluded that sec_1_162-3 applies to taxpayers using either the cash or the accrual_method of accounting and that the taxpayer described in the revenue_ruling must deduct the costs of the uniforms in the taxable_year that the uniforms are placed_in_service in the present case taxpayer’s facts are analogous to those provided in revrul_69_81 and are similar to those provided in revrul_78_382 in particular taxpayer is engaged in the industrial laundry business which involves the leasing and cleaning of certain garments linens shop towels continuous roll towels and mops as in both revenue rulings the rental items at issue in taxpayer’s case have useful lives of months or less furthermore as in revrul_69_81 taxpayer uses the accrual_method of accounting and deducts the costs of the items as they are placed_in_service because revrul_69_81 and revrul_78_382 specifically allow taxpayers under these particular facts and circumstances to deduct the costs of these rental items in the taxable_year that they are placed_in_service taxpayer in this case is not required to capitalize the costs of these items under sec_263 moreover these revenue rulings provide a narrow exception to the general_rule set out most recently in 113_tc_329 wherein the court held that the taxpayer could not currently deduct the cost of licenses and insurance even though the licenses and insurance policies all had effective periods of months or less in that case the court rejected a rule which would permit a near- automatic deduction for costs relating to benefits lasting less than one 12-month_period id pincite instead the court indicated that the determination of whether an amount must be capitalized rests upon whether the life of the contested benefit exceeds the tax_year in which it is incurred not whether it endures beyond one month period id however because revrul_69_81 and revrul_78_382 specifically sanction taxpayer’s method of deducting the costs of the rental items at issue during the taxable_year they are placed_in_service and these revenue rulings were tam-109615-01 effective during the tax years at issue taxpayer is not required to capitalize the amounts at issue under usfreightways and sec_263 ii clear_reflection_of_income as an alternative reason for requiring taxpayer to capitalize the amounts at issue in this case the revenue_agent asserts that capitalization is required to clearly reflect taxpayer's income within the meaning of sec_446 specifically the revenue_agent emphasizes that taxpayer’s method of deducting the costs of rental items in the taxable_year such items are placed_in_service does not conform to generally_accepted_accounting_principles gaap in contrast the revenue_agent notes that taxpayer’s method_of_accounting for book purposes ie amortizing the costs of the rental items over their estimated useful lives is consistent with gaap moreover the revenue_agent argues that taxpayer’s method_of_accounting for tax purposes reflects a volatility in month to month activity that distorts income and generates substantially different results than taxpayer’s method_of_accounting for financial_accounting purposes the revenue_agent contends that taxpayer’s method_of_accounting for financial_accounting purposes results in a smoother recognition of expense and therefore a clearer reflection of income taxpayer argues that capitalization is not required as taxpayer is already using an acceptable method_of_accounting for the reasons described below we believe the clear_reflection_of_income principles of sec_446 do not require capitalization in this case sec_446 provides the general_rule that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books see also sec_1_446-1 sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 and sec_1_446-1 sec_1_446-1 provides in part that a method_of_accounting that reflects the consistent application of generally_accepted_accounting_principles in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business will ordinarily be regarded as clearly reflecting income provided all items of gross_income and expenses are treated consistently from year to year sec_1_446-1 provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the method used by the taxpayer in determining when income is to be accounted for will generally be acceptable if it accords with generally_accepted_accounting_principles is consistently used by the taxpayer from year to year and is consistent with the income_tax regulations tam-109615-01 the commissioner is vested with broad discretion in determining whether a particular method_of_accounting employed by a taxpayer clearly reflects the taxpayer’s income 439_us_522 however he cannot require a taxpayer to change from an accounting_method that clearly reflects income to an alternate method that more clearly reflects income 85_tc_485 78_tc_1029 whether a taxpayer’s method_of_accounting clearly reflects income is a question of fact to be determined on a case-by- case basis 104_tc_367 in general however a method_of_accounting clearly reflects income when it results in accurately reported taxable_income under a recognized method_of_accounting 98_tc_457 many cases have held that a taxpayer’s method_of_accounting clearly reflected the taxpayer’s income where the taxpayer utilized a method_of_accounting provided in the code the regulations a revenue_ruling or a revenue_procedure see eg 476_us_593 frysinger v commissioner 645_f2d_523 5th cir 106_tc_103 98_tc_457 85_tc_397 71_tc_1083 aff’d 650_f2d_1046 9th cir galedrige construction inc v commissioner tcmemo_1997_240 hospital corp of america v commissioner tcmemo_1996_105 in these cases the courts noted that the taxpayer did not manipulate the method_of_accounting the taxpayer did not have a tax_avoidance purpose in utilizing the method_of_accounting or the taxpayer’s method did not result in a purposeful or material distortion_of_income although a taxpayer’s method_of_accounting may be in compliance with the code or regulations it is still subject_to the clear_reflection_of_income standard see eg hughes properties 476_us_593 71_f3d_209 6th cir for example in ford motor co v commissioner the court rejected the taxpayer’s use of an acceptable method_of_accounting because it did not clearly reflect income in this case the taxpayer an accrual basis taxpayer settled numerous tort claims by entering into structured_settlement agreements with the tort claimants under the terms of the settlement agreements the taxpayer was to make annuity payments to the each of the tort claimants over differing periods the longest of which wa sec_58 years in order to fund these payments the taxpayer purchased single premium annuity_contracts during the taxpayer then claimed a deduction for its taxable_year for the entire amount of all future payments it was required to make to all tort claimants in satisfaction of the settlement agreements the sixth circuit held that even though the taxpayer’s deduction was in compliance with the regulations under sec_461 its method_of_accounting for tax purposes did not clearly reflect income specifically the court was concerned that allowing the taxpayer a full deduction in could result in the tax_benefit derived from the deduction funding the full amounts due in future periods leaving the taxpayer with a profit accordingly the court denied the deduction tam-109615-01 on the grounds that the economic results of the transactions were grossly different from the tax results beyond compliance with the code and regulations courts have identified other factors in determining whether a method_of_accounting clearly reflects income including the following whether the taxpayer consistently used its method_of_accounting see eg ansley-sheppard-burgess co t c pincite and molsen t c pincite whether taxpayer’s method_of_accounting conforms to the industry practice see eg molsen t c pincite and whether the taxpayer made an attempt to unreasonably prepay expenses or defer the recognition of income ie whether the taxpayer made an attempt to manipulate the method_of_accounting see eg ansley- sheppard-burgess co t c pincite although compliance with generally_accepted_accounting_principles gaap is another important consideration in determining whether a taxpayer’s method_of_accounting clearly reflects income the supreme court has rejected the notion that there is a presumptive equivalency between tax and financial_accounting methods see thor power tool co v commissioner u s pincite in thor power tool co the court noted that financial_accounting and tax_accounting have very different objectives the primary purpose of financial_accounting is to provide useful and accurate information to management shareholders creditors and other interested parties accordingly financial_accounting is based on the principle of conservatism in contrast the principal purpose of tax_accounting is the equitable collection of revenue and the protection of the public fisc thus a method_of_accounting may be acceptable for income_tax purposes even though it is not in accordance with gaap and it is not used by the taxpayer for its financial statements and reports see eg revrul_80_308 1980_2_cb_162 utility may deduct increased fuel costs in year fuel is delivered to customers even though for financial purposes the costs are deferred until the utility includes increased charges in its customer’s bills revrul_75_407 1975_2_cb_196 utility was required to currently deduct the cost of fuel oil used to generate electricity even though part of the cost was deferred for financial reporting purposes revrul_68_83 1968_1_cb_190 bank could file tax returns on cash_method_of_accounting and use accrual_method for financial purposes in the instant case we believe that taxpayer’s method_of_accounting for the costs of its rental items having useful lives of months or less does not violate the clear_reflection_of_income principles of sec_446 first taxpayer’s method of deducting these costs in the taxable_year these items are placed_in_service is consistent with revrul_69_81 and revrul_78_382 in fact revrul_69_81 specifically provides that this method constitutes an acceptable method_of_accounting for federal_income_tax purposes second we are not persuaded that regardless of taxpayer’s compliance with published rulings the use of this method results in a distortion_of_income or substantial disparity of economic results that would mandate a change in taxpayer’s method see eg 71_f3d_209 finally taxpayer has consistently tam-109615-01 used this method_of_accounting for more than years and this method conforms to or is more conservative than industry practice for tax_accounting purposes as discussed above the commissioner cannot require a taxpayer to change from a method that clearly reflects income to an alternate method_of_accounting that more clearly reflects income even where the method being challenged is not in compliance with gaap therefore in this case the clear_reflection_of_income principles of sec_446 do not require capitalization of amounts incurred by taxpayer for rental items having useful lives of months or less caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
